Citation Nr: 0206335	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected back disability, rated as 40 percent disabling.

2.  Entitlement to an initial compensable rating for service-
connected migraine headaches.



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from July 2, 1981 to September 
11, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by which 
the RO granted service connection for a disability 
characterized as mild lumbar disc disease with possible mild 
radiculopathy and evaluated it as 10 percent disabling.  That 
rating decision also granted service connection for migraine 
headaches, evaluated as noncompensably disabling.  The 
ratings were made effective from September 12, 1992.  
Subsequently, by a September 1998 decision, the RO granted a 
40 percent rating for the veteran's back disability, 
effective from September 12, 1992.  These claims were 
previously before the Board in September 1999, at which time 
the Board remanded the matter for additional development.  
The claims file has been returned to the Board for further 
appellate review.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized the rating issues on appeal as set forth on the 
preceding page.


FINDINGS OF FACT

1.  The veteran's back disability is manifested by severe 
limitation of motion of the lumbar spine, but no persistent 
symptoms of sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of any disc 
disease.

2.  The veteran's service-connected migraine headaches do not 
cause prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001).

2.  The criteria for a compensable rating for migraine 
headaches have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms of his service-
connected back and headache disabilities are more severe than 
that contemplated by the initial evaluations.  

While the veteran expressed general agreement with the 
September 1998 rating action, which reflected a higher rating 
of the back disability to 40 percent, absent more specific 
declaration from the veteran, the Board presumes that he 
seeks the maximum benefit.  Therefore, the appeal of the back 
disability rating continues.  AB v. Brown, 6 Vet. App. 35 
(1993); West v. Brown, 7 Vet. App. 329 (1995). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

As this appeal originated from the veteran's disagreement 
with the original assignment of ratings for the service-
connected disabilities, the severity of the disabilities is 
to be considered during the entire period from the date that 
service connection was made effective.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evidence of record includes three sets of VA examination 
reports.  With respect to the veteran's back disability, the 
first VA examination report, dated in January 1993, reflects 
complaints of low back pain starting after he lifted 
ammunition during service.  He experienced radicular pain 
when bending over.  The sensory examination was characterized 
as normal, although the veteran showed a mild decrease in 
pinpoint sensation in the large toes and lateral aspects of 
the lower legs.  Deep tendon reflexes were at +2 throughout, 
with good ankle jerks.  Straight leg raising test was 
positive, appearing to be about 45 degrees on the right and 
greater than 45 degrees on the left.  The examiner diagnosed 
low back pain and explained that the veteran likely had mild 
lumbar disc disease or a mild lumbar radiculopathy.

An April 1995 VA examination report shows complaints of lower 
back pain and reports of hurting his back while playing 
volleyball in 1985 or 1986.  The report indicates that an 
examination revealed minimal tenderness in the thoracolumbar 
spine on palpation of the upper lumbar spine.  Flexion was 
limited to 50 degrees, hyperextension was 5 degrees, lateral 
flexion was 10 degrees, and rotation was 30 degrees.  The 
examiner diagnosed low back pain due to lumbar sprain and 
strain.

The VA examination report dated in May 2000 reflects a 
history of back pain when bending to pick up things or moving 
certain ways.  The veteran reported pain that caused him to 
drop to the floor and pull himself up with his arms.  A 
physical examination revealed that the veteran could walk on 
his toes and heels, and squat and rise without difficulty.  
Truncal range of motion was normal.  The veteran was able to 
reach his hands to his ankles on forward truncal flexion.  
Muscle strength, bulk and tone were normal.  The examination 
revealed no atrophy of the calves, but vibratory sensation in 
both feet was diminished.  Deep tendon reflexes were 2+ and 
symmetrical.  Plantar responses were flexion and he was able 
to tandem walk.  Romberg testing was negative with eyes 
opened and closed.  The examiner (a neurologist) diagnosed 
evidence on exam for mild peripheral neuropathy and left 
thoracic outlet syndrome.  An electromyograph (EMG) showed no 
evidence of peripheral neuropathy or acute motor root 
compression but did show evidence of chronic L5-S1 motor root 
compression.

A February 2001 clinical record from the same examiner 
indicated that the veteran had no pathology associated with 
lumbar disc disease on clinical exam.  In June 2001 and 
August 2001 addenda, that examiner noted that at the time of 
the examination there was no limitation of motion of the 
spine, the veteran was not in any pain, and there was no 
physical evidence to lead to a diagnosis of lumbar disc 
disease.  The examination showed no pain, no muscle atrophy, 
and no objective manifestations of disuse or functional 
impairment.  

The Board observes that, by the April 1994 rating decision, 
the RO originally characterized the veteran's back disability 
as mild lumbar disc disease with possible mild radiculopathy 
and rated it as 10 percent disabling under Diagnostic Code 
5293-5295, noting that the evidence showed slight limitation 
of motion of the lumbar spine with pain.  Under Diagnostic 
Code 5293, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001). 

Diagnostic Code 5295 allows for a maximum 40 percent rating 
when there is severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R.   
§  4.71a, Diagnostic Code 5295 (2001).

In the September 1998 rating decision, the RO re-
characterized the veteran's back disability as lumbar disc 
disease and rated it as 40 percent disabling under Diagnostic 
Code 5293-5292.  Diagnostic Code 5292 allows for a maximum 
rating of 40 percent for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

After consideration of the evidence, the Board finds that a 
rating higher than 40 percent is not warranted for the 
veteran's back disability.  Because there is no evidence of a 
fracture or ankylosis, the veteran's back disability is 
already rated at the maximum percentage of every potentially 
applicable Diagnostic Code except Diagnostic Code 5293.  As 
noted above, Diagnostic Code 5293 allows for a 60 percent 
rating where the criteria are met.  The evidence in this 
matter does not satisfy the criteria required to allow for 
assignment of that higher rating.  In particular, the May 
2000 VA examiner found no clinical evidence of pain, muscle 
atrophy, manifestations of disuse, or functional impairment 
and noted that the results of an EMG showed no evidence of 
peripheral neuropathy or acute motor root compression.  While 
the EMG study did reveal chronic L5-S1 motor root 
compression, this does not amount to persistent symptoms 
compatible with sciatic neuropathy with characteristic pain.  
Additionally, there is no evidence of demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, or little 
intermittent relief.  It is also significant that the VA 
neurologist who examined the veteran in May 2000 was of the 
opinion that his symptoms "definitely" did not meet the 
criteria for a 60 percent rating.  Consequently, the claim 
for a higher initial rating for a back disability must be 
denied.

As noted above, the RO evaluated the veteran's migraine 
headaches as noncompensably disabling under Diagnostic Code 
8100.  38 C.F.R. § 4.124a (2001).  Under Diagnostic Code 
8100, a 10 percent rating is assigned for migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
assigned for migraines with characteristic prostrating 
attacks occurring on an average of one time a month over the 
last several months.  A 50 percent rating is assigned for 
migraines with very frequent completely prostrating and 
prolonged attacks, producing severe economical 
inadaptability.  38 C.F.R. § 4.124a (2001).

A VA neurological examination report dated in February 1993 
showed complaints of headaches, with a central and bitemporal 
distribution.  These were normally of short duration, lasting 
two to three minutes and sometimes longer.  As many as 20 
occurred a day.  The veteran reported no nausea, vomiting or 
visual symptoms.  He did not take any medications for the 
headaches, which were associated with mild photophobia.  On 
examination, the veteran's head was found to be normocephalic 
and atraumatic.  The examiner diagnosed mild migraine 
headaches.

During an April 1995 VA joints examination, the veteran 
complained of headaches, which in 1991 were all over the 
front, middle portion and back of the head.  He related he 
had had a head injury in 1985 after which he was unconscious 
for eight hours.  He was observed in a hospital for three 
days and apparently had laceration of the scalp requiring 
stitches.  On examination, the veteran's head was found to be 
normocephalic and atraumatic.  The nasolabial folds are 
symmetrical and no masses were palpable in the neck.  The 
examiner diagnosed headaches. 

During a May 2000 VA examination, the veteran indicated that 
his headaches came and went, and sometimes lasted up to a 
half a day.  On average he has about 12 a month.  The 
headaches start as a mild ache and then settle in one area, 
frequently his temples.  Nothing gets rid of the headaches, 
including lying down.  He does not take any medication for 
the headaches.  He also reports sensitivity to light.  In an 
August 2001 addendum, the examiner reported that the 
veteran's headaches were non-prostrating and non-
incapacitating in nature.  He did not report missing work or 
school for these headaches.  The examiner concluded that his 
headaches were not productive of severe economic 
inadaptability.

Because the evidence does not support a finding that the 
veteran experiences prostrating migraine headache attacks 
averaging at least one in 2 months during any period since 
the award of service connection, a compensable rating under 
Diagnostic Code 8100 is not warranted.  Thus, the claim for a 
higher initial rating must be denied.

The Board has considered the applicability of 38 C.F.R. 
§ 3.321 to the veteran's disabilities.  However, the evidence 
discussed herein does not tend to show that either service-
connected disability presents such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  In particular, the veteran's back disability 
and headaches have not required extended periods of 
hospitalization since his separation from service, and these 
disabilities have not been shown by the evidence to result in 
marked interference with employment.  In this regard, the 
veteran reported not having missed any school or work for the 
disabilities.  Therefore, consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  

In reaching these conclusions, the Board considered the duty-
to-assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice and duty-to-assist obligations on VA.  

The veteran was notified of the provisions of the new law and 
implementing regulations in a November 2001 Supplemental 
Statement of the Case.  Additionally, the veteran was 
provided several VA examinations, the latest of which was 
given in May 2000.  With respect to the duty to assist the 
veteran in obtaining relevant records, while the claims file 
does suggest the existence of records of treatment for lumbar 
sprain and strain in September 1996, the Board is of the view 
that notes of any such treatment would not present evidence 
of symptoms of intervertebral disc disease such as might 
justify a 60 percent rating.  In this regard, the Board notes 
that the medical evidence from 1993, 1995, and 2000 presented 
a full picture of the extent of the veteran's disabilities 
over time, and there was no indication, by proffer or 
implication, that a 1996 record would demonstrate a different 
disability picture.  As a result, the Board concludes that 
further evidentiary development is not required.  In other 
words, a remand for the purpose of attempting to obtain such 
records is likely to serve no meaningful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
back disability is denied.

Entitlement to a compensable rating for migraine headaches is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

